G-ileillan, C. J.,
concurring. I am not satisfied that the bill of exceptions shows the character and circumstances of the homicide so fully as to enable us to say that the charge to the jury that, “if the naked fact of killing is shown, the law presumes that it was done with a premeditated design,” if erroneous, did not prejudice. The evidence in the bill from which such character and circumstances máy be gathered does not purport to be all there was on that part of the case, nor appear to have been inserted to illustrate this exception, and I do not think that, for the purpose of considering the exception, we can safely assume that the circumstances of the killing were precisely as that evidence indicates.
But I am of the opinion that, as an abstract proposition of law, the instruction was correct. The statute divides intentional killing, without authority of law, into two classes: First. “When perpetrated with a premeditated design to effect the death of the person killed, or any human being,” it is murder in the first degree. Second. “The killing of a human being by another, in a heat of passion, upon sudden provocation, or in sudden combat, intentionally, but without premeditation,” is manslaughter in the second degree. Except that a higher degree of conviction in the minds of the jury is required, criminal cases are tried upon the same principles of evidence as civil cases. The same. *526presumptions as to motives, from conduct and acts, obtain equally in both classes of cases. In both a person is presumed to intend the natural consequences of his own act. The intention to kill is presumed from the mere fact of killing, unless under such circumstances as prevent the presumption; and the intention which the law attributes to a person’s acts is one formed by the ordinary and natural operation of the mind, from deliberation and reflection, and not one which is forced upon the mind by momentary and exceptional causes. Such momentary and exceptional causes must appear in order to modify or prevent this presumption, and the statute is framed in accordance with this rule of presumption. The exceptional causes of the intention to kill which will reduce the intentional, unlawful killing of a human being below the grade of murder iii the first degree are, a heat of passion, sudden provocation and sudden combat. Where the intention arises from those circumstances, and there is no pause and deliberation of the mind upon it between its inception and its execution, the killing is manslaughter. All other cases of intentional, unlawful killing are murder.
It is true that one charged with crime is presumed to be innocent, and, in order to convict, the state must prove his guilt; and that one of the facts to be proved to establish the guilt of murder in the first degree is the premeditated •design ; but such design is to be proved by the same land of evidence as though it were in issue in a civil action, and is proved by proof of facts from which the design is fairly and reasonably to be presumed.
Upon these reasons I concur in the judgment of the court.